Exhibit Second Quarter Report 2008 For the period ended June 30, 2008 DatedAugust 13, 2008 PreMD Inc. Toronto Stock Exchange: PMD American Stock Exchange: PME www.premdinc.com PreMD Second Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations This report contains forward-looking statements.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties that could cause actual results or outcomes to differ materially from those described in such forward-looking statements.Investors should consider each of the following factors as well as other information in the Annual Report, the Annual Information Form and Form 20-F for the year ended December 31, 2007 in evaluating PreMD’s business and its prospects.These documents are available on SEDAR at www.sedar.com and/or on EDGAR at www.edgar-online.com. Unless otherwise noted, all dollars referenced herein are in Canadian dollars. Vision PreMD Inc. (“PreMD” or the “Company”) is a predictive medicine company dedicated to improving health outcomes with non- or minimally-invasive tools for the early detection of life-threatening diseases, particularly cardiovascular disease and cancer. Corporate Overview PreMD’s products are designed to identify those patients at risk for disease.With early detection, cardiovascular disease and cancer can be more effectively treated, or perhaps even prevented altogether.PreMD is developing easy-to-use, accurate and cost-effective tests designed for use right at the point-of-care, in the doctor’s office, at the pharmacy, for insurance testing, and, eventually, as a home use test. Our product development pipeline includes: Coronary Artery Disease Risk Assessment Technology: • PREVU* Point of Care (“POC”) Skin Cholesterol Test, which is cleared for sale in Canada, has a CE Mark for European countries and has limited clearance for sale in the U.S. (CLIA-exempt) • PREVU* LT Skin Cholesterol Test, (a lab-processed format), which is cleared for sale in Canada and has a CE-mark for Europe • PREVU* PT Skin Cholesterol Test, (a consumer or cosmeceutical format (in development) Cancer Screening Tests (in development): • ColorectAlert™ • LungAlert™ • Breast cancer test Significant Accounting Policies The accompanying unaudited interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied for interim financial information and follow the same accounting policies and methods used in the preparation of the most recent annual audited consolidated financial statements.The interim consolidated financial statements do not include all disclosures required for annual consolidated financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2007. Where appropriate, these interim consolidated financial statements include estimates based on management’s judgment. 1 PreMD Second Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations Changes in accounting policies Effective January 1, 2008, the Company adopted the Canadian Institute of Chartered Accountants’ [“CICA”] Handbook Section 1535, “Capital Disclosures”, Section 3862, “Financial Instruments - Disclosures, and Section 3863 Financial Instruments - Presentation”. These new Handbook Sections are effective for interim and annual financial statements for fiscal years beginning on or after October 1, 2007. Also, effective January 1, 2008, the Company adopted Section 3031, “Inventories” and Section 1400, “General Standards of Financial Statement Presentation”.These Handbook Sections are effective for interim and annual financial statements for fiscal years beginning on or after January 1, a) Capital disclosures and financial instruments - presentation and disclosure Section 1535 establishes guidelines for disclosure of both qualitative and quantitative information regarding a company’s objectives, policies and processes for managing capital.The new standard relates to disclosure only and did not impact the financial results of the Company.See note 8. Sections 3862 and 3863 replace Section 3861, “Financial Instruments - Disclosure and Presentation”, revise and enhance the disclosure requirements, and carry forward unchanged its presentation requirements.These new sections place increased emphasis on disclosures about the nature and extent of risks arising from financial instruments and how the Company manages those risks.These new standards related to disclosure only and did not impact the financial results of the Company.See notes 3, 4 and 9. b) Section 3031, which replaces Section 3030, requires inventories to be measured at the lower of cost and net realizable value and provides guidance on the determination of cost.The adoption of this standard had no impact on the current or previous operating results of the Company. Raw materials are valued at the lower of cost and replacement cost.Inventory of finished good is valued at the lower of cost and net realizable value, determined on a first-in, first-out basis.Net realizable value represents the estimated selling price for inventories less all estimated costs of completion and costs necessary to make the sale. c) Section 1400 was amended to include requirements for management to assess and disclose an entity’s ability to continue as a going concern.The Company has included information in note 1 as required. Except for as noted above, the accounting policies and methods followed in the preparation of these unaudited interim consolidated financial statements are the same as those used in the audited financial statements for the year ended December 31, 2007. As part of the Form 52-109 certification, the Chief Executive Officer and Chief Financial Officer must also certify that they are responsible for establishing and maintaining internal control over financial reporting and have designed such internal control over financial reporting (or caused such internal control over financial reporting to be designed under their supervision).The Company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions of the Company’s assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that the Company’s receipts and expenditures are being made only in accordance with authorizations of the Company’s management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of 2 PreMD Second Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations unauthorized acquisition, use or disposition of assets that could have a material effect on the Company’s financial statements. The Company’s Chief Executive Officer and Chief Financial Officer have concluded that, as of June 30, 2008, the Company has designed such internal control over financial reporting (as defined in Multilateral Instrument 52-109) to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian GAAP.The Company is satisfied with the design effectiveness of its internal controls over financial reporting. Management identified the following deficiencies in its control environment based on the criteria established in the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) framework: • Segregation of duties is a basic, key element of internal control and one of the most difficult to achieve relative to the limited resources for companies the size of or at the stage of development such as PreMD.This control is used to ensure that errors or irregularities are prevented or detected on a timely basis by employees in the normal course of business. • Due to limited resources and number of staff, it is not feasible for the Company to achieve complete segregation of duties among its staff.This creates a risk thatinaccurate recording of amounts could be made and not corrected on a timely basis.The result is that the Company is highly reliant on the performance of mitigating procedures and management oversight during its financial close process in order to ensure the financial statements present fairly in all material respects. • Further, due to limited resources and number of staff, the Company does not have the optimum complement of personnel with all of the technical accounting and tax knowledge to address all complex and non-routine transactions that may arise, necessitating the hiring of external accounting firms and consultants to assist in advising on the completion of such transactions. Changes in internal controls over financial reporting There were no changes in the Company’s internal controls over financial reporting that occurred during the six months ended June 30, 2008 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Operating Results Net Loss The consolidated net loss for the three months ended June 30, 2008 (Q2 2008) was $1,318,000 or $(0.05) per share compared with a loss of $1,341,000 or $(0.05) per share for the quarter ended June 30, 2007 (Q2 2007).For the six months ended June 30, 2008, the consolidated net loss was $3,001,000 or $(0.12) per share compared with $2,931,000 or $(0.12) per share for the six months ended June 30, 2007. Revenue Total product sales were $6,000 for Q2 2008 compared with $8,000 for Q2 2007.License revenue was $27,000 for Q2 2008, compared to nil for Q2 2007.Product sales reflect direct sales to customers.The license revenue in 2008 consisted of the upfront cash payment received in accordance with the 2007 licensing agreement with AstraZeneca Pharmaceuticals LP (“AstraZeneca”) which was deferred and recognized into income on a straight-line basis over five years.Total product sales for the six months ended June 30, 2008 and 2007 were $15,000 and $26,000, respectively.Total license revenues for the same periods were $53,000 and nil, respectively. 3 PreMD Second Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations Cost of Product Sales and Gross Profit While product sales were $6,000 for Q2 2008, actual cost of product sales amounted to $1,000.In addition, management recorded a provision for inventory obsolescence of $25,000 during the quarter, due to some uncertainty about timing for commercial sales for the skin cholesterol test, which increased total cost of sales to $26,000 for the quarter. Research and Development The
